Exhibit 10.25

DRUGSTORE.COM, INC.

AMENDMENT TO DAWN LEPORE OFFER LETTER

This amendment (the “Amendment”) is made by and between Dawn Lepore
(“Executive”) and drugstore.com inc., a Delaware corporation (the “Company” and
together with the Executive hereinafter collectively referred to as the
“Parties”) on December 31, 2010.

W I T N E S S E T H:

WHEREAS, the Parties previously entered into an offer letter, dated December 31,
2008 and as amended and restated as of January 26, 2009 (the “Offer Letter”);
and

WHEREAS, the Company and Executive wish to amend certain provisions of the Offer
Letter in order to clarify certain payment terms for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended, (the “Code”) and to correct
certain provisions in accordance with IRS Notice 2010-6.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, Executive and the Company agree that the Offer Letter is
hereby amended as follows:

1. Section 409A. The eighth (8th) through tenth (10th) full paragraph of the
Offer Letter are hereby amended and replaced in their entirety as follows to, in
an abundance of caution, correct the time of payment pursuant to Section VI.B
and/or VII.C. of IRS Notice 2010-6:

“Notwithstanding anything to the contrary in this offer letter, no severance or
benefits payable to you, if any, pursuant to this offer letter that, when
considered together with any other severance payments or separation benefits,
are considered deferred compensation under Section 409A (together, the “Deferred
Compensation Separation Benefits”) shall be paid or otherwise provided until you
have a “separation from service” within the meaning of Section 409A. Similarly,
no severance payable to you, if any, pursuant to this offer letter that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until you have a “separation from
service” within the meaning of Section 409A. For purposes of this offer letter,
“Section 409A” means Code Section 409A, and the final regulations and
any guidance promulgated thereunder and any state law equivalent.

Your entitlement to this severance package is subject to your execution of an
effective release of claims substantially in the form attached hereto, except as
the parties may otherwise agree or except as required by law provided that such
release of claims is effective within sixty (60) days following the termination
date or such earlier date as required by the release of claims (such deadline,
the “Release Deadline”), and your continuing compliance with the Company’s
proprietary information and inventions agreement. If the release does not become
effective and irrevocable by the Release Deadline, you will forfeit any rights
to severance or benefits under this offer letter. In no event will severance
payments or benefits be paid or provided until the release becomes effective and
irrevocable. Any severance payments or benefits under this offer letter that
would be considered Deferred Compensation Separation Benefits will be paid on,
or, in the case of installments, will not commence until, the ninetieth
(90th) day following your separation from service, or, if later, such time as
required by the following paragraph. Except as required by the



--------------------------------------------------------------------------------

following paragraph, any installment payments of Deferred Compensation
Separation Benefits that would have been made to you during the ninety (90) day
period immediately following your separation from service but for the preceding
sentence will be paid to you on the ninetieth (90th) day following your
separation from service and the remaining payments shall be made as provided in
this offer letter. Each payment, installment and benefit payable under this
offer letter is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations. These provisions are
intended to comply with or be exempt from the requirements of Section 409A so
that none of the Deferred Compensation Separation Benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities or ambiguous terms herein will be interpreted to so comply or be
exempt.

Notwithstanding anything to the contrary in this offer letter, if you are a
“specified employee” within the meaning of Section 409A at the time of your
termination (other than due to death), the Deferred Compensation Separation
Benefits that are payable within the first six (6) months following separation
from service will become payable on the first payroll date that occurs on or
after the date six (6) months and one (1) day following the date of your
separation from service. All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if you die following your separation from service but prior to the six
(6) month anniversary of your separation from service, then any payments delayed
in accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of your death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit.

Any amount paid under this offer letter agreement that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Compensation Separation Benefits.

Any amount paid under this offer letter agreement that qualifies as a payment
made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit will not constitute Deferred Compensation Separation
Benefits. “Section 409A Limit” will mean two (2) times the lesser of: (i) your
annualized compensation based upon the annual rate of pay paid to you during
your taxable year preceding the taxable year of your separation from service as
determined under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any
Internal Revenue Service guidance issued with respect thereto; or (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code for the year in which your
separation from service occurred.”

2. Defined Terms. All capitalized terms used herein which are not defined herein
shall have the meanings given such terms in the Offer Letter.

3. Full Force and Effect. To the extent not expressly amended hereby, the Offer
Letter shall remain in full force and effect.

4. Entire Agreement. This Amendment and the Offer Letter constitute the full and
entire understanding and agreement between the Parties with regard to the
subjects hereof and thereof. This Amendment may be amended at any time only by
mutual written agreement of the Parties.

 

2



--------------------------------------------------------------------------------

5. Counterparts. This Amendment may be executed in counterparts, all of which
together shall constitute one instrument, and each of which may be executed by
less than all of the parties to this Amendment.

6. Governing Law. This Amendment will be governed by the laws of the State of
Washington (with the exception of its conflict of laws provisions).

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the date set forth above.

 

COMPANY     DRUGSTORE.COM, INC.    

    /s/ William Savoy

    By:  

William Savoy

    Title:  

 

EXECUTIVE     DAWN LEPORE    

/s/ Dawn G. Lepore

 

3